DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, 6, 7, 10-12, 14-19, 21, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0372647 (hereinafter “Su”), in view of U.S. Publication No. 2021/0175943 (hereinafter “Xu”) and/or U.S. Publication No. 2022/0007403 (hereinafter “Li”)1.

Regarding claims 1, 17, 29, and 30: Su teaches a method for wireless communication at a first user equipment (UE), comprising: 
receiving, from the base station, a beam training grant that indicates resources for beam training (See, e.g., [0062]-[0063], [0109]; the BS sends a grant for beam training); 
performing a beam training procedure based at least in part on the beam training grant (See, e.g., [0068], [0113]; the terminal performs beam training based on the grant); and 
transmitting a beam training report to the base station (See, e.g., [0076]; a report is sent to the base station).
	Su may teach or imply (See, e.g., [0079]; note scheduling request), but nevertheless fails to explicitly state “transmitting, to a base station, a sidelink beam training request for groupcast sidelink communications with a plurality of other UEs.” However, Xu teaches a system that overlaps many of the teachings of Su (See, e.g., [0010] and [0066]-[0070]; note the allocation of resources for beam training and reporting), as well as more explicitly stating the “request” for sidelink communications (See, e.g., [0010]-[0013] and [0055]-[0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xu, such as the signaling and/or allocation functionality, within the system of Su, in order to improve resource utilization.
	Su and Xu do not explicitly state wherein the request is for “groupcast” sidelink communications and/or wherein the beam training is between a “plurality of other UEs.” However, these features are taught by Li (See, e.g., [0187], [0298], and [0352]. See also [0074], [0127], and [0303]; note overlapping teachings, including the requesting of resources for sidelink transmissions). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Li, such as the signaling and/or allocation functionality, within the system of Su and/or the system of Su modified by Xu, in order to improve sidelink assistance and configuration2.
	The rationale set forth above regarding the method of claim 1 is applicable to the methods and apparatus of claims 17, 29, and 30, respectively.

Regarding claims 2 and 18: Su modified by Xu and/or Li further teaches receiving, from the base station, a beam training report grant that indicates resources for communicating the beam training report (See, e.g., Su [0062]-[0063] and [0109]; Xu [0010] and [0066]-[0070]; and/or Li [0074], [0127], and [0303]). The motivation for modification set forth above regarding claim 1 is applicable claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the method of claim 18.

Regarding claims 3 and 19: Su modified by Xu and/or Li further teaches wherein the sidelink beam training request indicates a requested number of beams for transmitting beam training signals (See, e.g., Li [0298] and [0325]-[0327]). The motivation for modification set forth above regarding claim 1 is applicable claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the method of claim 19.

Regarding claim 6: Su modified by Xu and/or Li further teaches transmitting a training signal on each of two or more transmission beams for measurement by the plurality of other UEs (See, e.g., Li [0066], [0099], [0169]). The motivation for modification set forth above regarding claim 1 is applicable claim 6.

Regarding claims 7 and 21: Su modified by Xu and/or Li further teaches wherein the beam training report indicates one or more of a resource in which a training signal was transmitted, identifications of one or more training beams, a received signal quality of a training signal received, beams used to receive the training signal, a resource in which the training signal was received, or any combinations thereof (See, e.g., Li [0180], [0292], [0298], [0299]). The motivation for modification set forth above regarding claim 1 is applicable claim 7.
The rationale set forth above regarding the method of claim 7 is applicable to the method of claim 21.

Regarding claims 10-12 and 24: Su modified by Xu and/or Li further teaches transmitting one or more groupcast sidelink transmissions to the plurality of other UEs; and receiving acknowledgement feedback that indicates whether the one or more groupcast sidelink transmissions were successfully received at the plurality of other UEs (i.e. claim 10); wherein the acknowledgement feedback is received from the base station, and wherein each of the plurality of other UEs transmits associated acknowledgment feedback to the base station (i.e. claim 11); wherein the acknowledgement feedback is received from each of the plurality of other UEs via a sidelink connection with the first UE (i.e. claim 12) (See, e.g., Li figures 6-8 and [0203]-[0208]). The motivation for modification set forth above regarding claim 1 is applicable claims 11 and 12.
The rationale set forth above regarding the method of claims 10-12 is applicable to the method of claim 24.

Regarding claims 14 and 26: Su modified by Xu and/or Li further teaches receiving, responsive to the beam training report, a sidelink grant from the base station that indicates sidelink resources for groupcast sidelink communications with the plurality of other UEs (See, e.g., Su [0097]; and Li figures 6-8 and [0203]-[0208]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable claim 14.
The rationale set forth above regarding the method of claim 14 is applicable to the method of claim 26.

Regarding claims 15, 16, 27, and 28: Su modified by Xu and/or Li further teaches wherein the sidelink grant is received in a downlink control information message from the base station (i.e. claim 25); and wherein the downlink control information message indicates one or more of an identification of a groupcast transmitting UE for the groupcast sidelink communications, a list of at least one other UE that is to receive the groupcast sidelink communications, a transmission beam that is to be used by the groupcast transmitting UE, the sidelink resources for the groupcast sidelink communications, or any combinations thereof (i.e. claim 16) (See, e.g., Li [0202]-[0209]). The motivation for modification set forth above regarding claim 1 is applicable claims 15 and 16.
The rationale set forth above regarding the methods of claims 15 and 16 is applicable to the methods of claims 27 and 28.

7.	Claims 4, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Xu and/or Li, and in further view of U.S. Publication No. 2022/0132603 (hereinafter “Adjakple”).

Regarding claims 4 and 20: Su modified by Xu and/or Li may teach or imply wherein the sidelink beam training request indicates a preference for transmitting to a sub-group of UEs that are capable of groupcast sidelink communications (See, e.g., Li [0198]-[0201], [0325]). To the extent this feature is not inherent to the system of Su modified by Xu and/or Li, this feature is nevertheless taught in Adjakple (See, e.g., [0590]-[0595]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Adjakple, such as the group management functionality, within the system of Su modified by Xu and/or Li, in order to improve resource allocation and/or UE assistance signaling (note Li [0127]).
The rationale set forth above regarding the method of claim 4 is applicable to the method of claim 20.

Regarding claim 5: Su modified by Xu, Li, and Adjakple further teaches receiving, from the base station, a sidelink groupcast communications grant for transmission of a sidelink groupcast communication to the plurality of other UEs, and wherein the plurality of other UEs are in the sub-group of UEs (See, e.g., Li [0127]-[0129] and Adjakple [0590]-[0595]). The motivation for modification set forth above regarding claim 4 is applicable to claim 5.
8.	Claims 8, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Xu and/or Li, and in further view of U.S. Publication No. 2012/0120892 (hereinafter “Freda”).

Regarding claims 8 and 22: Su modified by Xu and/or Li may teach or imply, but fails to explicitly state wherein the beam training report indicates a subset of the plurality of other UEs that are reachable by the first UE. However, this feature is taught by Freda (See, e.g., [0017] and [0237]-[0241]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Freda, such as the signaling functionality, within the system of Su modified by Xu and/or Li, in order to enhance network awareness and/or improve spectrum usage efficiency.
The rationale set forth above regarding the method of claim 8 is applicable to the method of claim 22.

Regarding claims 9 and 23: Su modified by Xu, Li, and Freda further teaches wherein a connectivity map can be deduced from the beam training report (See, e.g., Freda [0017] and [0237]-[0241]). The motivation for modification set forth above regarding claim 8 is applicable claim 9.
The rationale set forth above regarding the method of claim 9 is applicable to the method of claim 23.

9.	Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Xu and/or Li, and in further view of either U.S. Publication No. 2010/0214169 (hereinafter “Kafle”) or WO Publication No. 2017/111883 (hereinafter “Greenberg”).

Regarding claims 13 and 25: Su modified by Xu and/or Li substantially teaches the method as set forth above regarding claim 12, but does not explicitly state performing a second beam training procedure with the plurality of other UEs to establish the sidelink connection for acknowledgement feedback. However, this feature is taught by Kafle (See, e.g., [0086]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kafle, such as the iterative beam training functionality, within the system of Su modified by Xu and/or Li, in order to account for failure and/or update state.
Alternatively, this feature is taught by Greenberg (See, e.g., [0098]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Greenberg, such as the iterative beam training functionality, within the system of Su modified by Xu and/or Li, in order to differentiate beam directions.
The rationale set forth above regarding the method of claim 13 is applicable to the method of claim 25 (regarding claim 25, note the explanation set forth above regarding claim 17 concerning grants/resource allocation).

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted April 18, 2022 (cite no. 3).
        2 Because of the overlapping teachings of the references, Li is relied upon alternatively or additionally to the teachings of Xu.